Citation Nr: 1705140	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  09-23 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for epistaxis.  

2.  Entitlement to service connection for a dental disorder for compensation purposes.

3.  Entitlement to service connection for a dental disorder to include gum disease for outpatient treatment purposes.

4.  Entitlement to service connection for residuals of a left eye injury with secondary glaucoma, to include as secondary to service-connected shingles.


ATTORNEY FOR THE BOARD

B. Berry, Counsel



INTRODUCTION

The Veteran served on active duty from September 1991 to February 1992 with additional service in the Reserves.

This appeal to the Board of Veterans' Appeals (Board) comes from rating decisions dated in August 2007 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and Atlanta, Georgia, respectively.  Jurisdiction is with the Atlanta RO.

The August 2007 rating decision denied service connection for residuals of a left eye injury and for glaucoma. These issues have since been combined into a single issue to encompass both eye injury residuals and glaucoma. 

The September 2009 rating decision denied service connection for nose bleeds and gum disease/tooth decay. 

In February 2013, the Board denied the claim of entitlement to service connection for residuals of a left eye injury with secondary glaucoma and remanded the claims of entitlement to service connection for nosebleeds and gum disease/tooth decay for to the RO to prepare a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, the record shows that a SOC had been issued in July 2010 regarding those issues and the Veteran filed a substantive appeal in August 2010.  It appears that these documents were not associated with the claims file at the time of the Board's February 2013 decision.  Since then, they have been associated with the claims folder. 

The Veteran appealed the Board's February 2013 decision denying the Veteran's claim of service connection for residuals of a left eye disability with secondary glaucoma to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Veteran's attorney and a representative of the VA Office of General Counsel, on behalf of the Secretary, filed a Joint Motion for Partial Remand (Joint Motion).  In a September 2013 Order, the Court granted the motion, vacated the portion of the Board's February 2013 decision that denied service connection for residuals of a left eye disability with secondary glaucoma, and remanded the matter to the Board for action consistent with the Joint Motion.

In January 2014, the Board remanded the claim of service connection for residuals of a left eye disability with secondary glaucoma for additional development.  Thereafter, the claim returned to the Board for adjudication of the claim.  In July 2015, the Board remanded entitlement to service connection for residuals of a left eye disability with secondary glaucoma and epistaxis for further development and periodontal disease to readjudicate the claim considering additional evidence associated with the claims file after the July 2010 SOC.  The RO continued the denial of each claim (as reflected in the March 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

The electronic claims file shows that the Veteran perfected his appeal in October 2014 with respect to the following issues adjudicated in the October 2014 statement of the case: entitlement to service connection for sleep apnea, hypertension, chronic fatigue syndrome, irritable bowel syndrome/gastroesophageal reflux disease, neurological disorder involving the joints, hemorrhoids, anal fissures, migraines, and psychiatric disorders to include PTSD, bipolar disorder, and anxiety.  These issues have not been certified for appeal.  As such, the Board will not accept jurisdiction over the claims at this time, as they are not ripe for appellate review.  If otherwise in order, the issues will be the subject of a subsequent Board decision.

The electronic claims file also shows that the Veteran filed a notice of disagreement in November 2016 to the October 2015 rating decision with respect to the following issues: entitlement to service connection for sinusitis, fibromyalgia, chest pains, and tinnitus.  The Board did not list all of the issues listed in the November 2016 notice of disagreement as those issues have already been perfected to the Board.  A letter dated in November 2015 reflects that the RO received the Veteran's notice of disagreement.  Furthermore, the Veterans Appeals Control and Locator System (VACOLS) shows that the RO has acknowledged receipt of the notice of disagreement and additional action is pending.  As such, this situation is distinguishable from that in Manlincon v. West, 12 Vet. App. 238 (1999), where a notice of disagreement had not been recognized.  As VACOLS reflects that the notice of disagreement has been recognized, Manlincon is not applicable in this case.  Therefore, the Board declines to remand the issues adjudicated in October 2015 for issuance of a SOC and instead refers the RO to issue an SOC.

The issue of entitlement to service connection for a left eye disorder and entitlement to service connection for a dental disorder for VA outpatient treatment purposes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence of record is at least in equipoise with respect to whether the Veteran's current diagnosis of chronic epistaxis is related to active military service.

2.  The preponderance of the evidence shows that the Veteran did not receive any dental trauma to include loss of teeth due to loss of substance of the body of the maxilla or mandible during active military service.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, chronic epistaxis was incurred during active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a dental disorder for VA compensation purposes are not met. 38 U.S.C.A. §§ 1110, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a)(West 2014); 38 C.F.R. § 3.159(b) (2016).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

An April 2009 letter satisfied VA's duty to notify.  In this regard, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a dental disorder.  The letter also notified the Veteran of how VA determines a disability rating and an effective date if his claim is granted.  The Veteran was informed of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's service connection claim for a dental disorder for VA compensation purposes.  The claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, a VA examination dated in June 2011, and  lay statements from the Veteran.

The June 2011 VA examination report reflects that the examiner obtained an oral history from the Veteran and conducted an evaluation of the Veteran's teeth, mouth, and jaw.  The examiner documented in detail the Veteran's reported symptoms and the results of the clinical examination.  The Board notes that the examiner did not review the claims file or provide a medical opinion.  However, with respect to service connection claims for a dental disorder, only certain medical conditions are service connected.  In this case, the medical examination revealed that the Veteran's maxilla and mandible were normal and therefore, there was no evidence of loss of substance of the body of the maxilla or mandible.  Accordingly, the Board has determined that the examination is adequate for adjudication purposes.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (noting that "[a] veteran's interest may be better served by prompt resolution of his claims rather than by further remands to cure procedural errors that, at the end of the day, may be irrelevant to final resolution and may indeed merely delay resolution")

Furthermore, there is no indication in the file that there are additional relevant records available that have not yet been obtained.  Therefore, the Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

With respect to the Veteran's service connection claim for epistaxis, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis for Service Connection Claim

The Veteran contends that his current epistaxis is related to active military service.  Epistaxis" is defined as "nosebleed; hemorrhage from the nose."  Dorland's Illustrated Medical Dictionary 570 (27th ed. 1988).  Specifically, he claims that the onset of his current epistaxis was during active military service.  He reported that he first starting experiencing nosebleeds after chemical warfare training during active duty.  He explained that he would have approximately one nosebleed per week at that time.  The Veteran indicated that he experienced recurrent nosebleeds since discharge from active duty service.  

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for epistaxis, the evidence of record must show that the Veteran currently has the claimed disability.  A VA treatment record dated in July 2010 shows that the Veteran was diagnosed with recurrent epistaxis.  A VA examination dated in October 2015 also reveals that the Veteran has a current diagnosis of chronic epistaxis.  Thus, there is medical evidence of a current diagnosis of the claimed disability.  

With respect to whether there is evidence of epistaxis during active military service, the evidence of record shows that the Veteran sought treatment for frequent nosebleeds in December 1991 and in February 1992.  A service treatment record dated in February 1992 reveals that the Veteran was diagnosed with epistaxis.  Accordingly, the medical evidence of record shows that the Veteran had recurrent epistaxis during active military service.

Regarding the issue of whether the Veteran's current chronic epistaxis is related active military service, the Board observes that the record contains a positive medical opinion.  In this regard, a VA examiner in October 2015 determined that the Veteran's claimed condition was at least as likely as not incurred in or caused by the claimed in-service injury, event, or illness.  She explained that there is documentation of episodes of recurrent epistaxis during the Veteran's active duty service.  The Veteran described recurrent epistaxis as an issue on a review of systems portion of a dental intake form on several occasions.  He also sought medical attention on one occasion for recurrent nosebleeds.  She further concluded that the condition occurred in active service; however, it was not caused by active duty service.  As the VA examiner explained the reasons for her conclusions based on an accurate characterization of the evidence of record, the opinion is probative as to the issue of whether the Veteran's current diagnosis of recurrent epistaxis had its onset during active military service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

In light of the foregoing, the Board concludes the record contains at least an approximate balance of positive and negative evidence regarding the issue of whether the Veteran's current diagnosis of recurrent epistaxis is related to active military service.  As such, the Board resolves any reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  Accordingly, the Board finds that entitlement to service connection for recurrent epistaxis is warranted.




III.  Criteria and Analysis for Service Connection for a Dental Disorder for VA Compensation Purposes

The Veteran contends that his gum disease and tooth decay is the result of dental trauma secondary to sinusitis and service-connected epistaxis.  He explained that dental trauma resulted in the loss of a tooth or teeth that was incurred during a period of active duty or ACDUTRA and therefore, he is entitled to VA outpatient treatment.  He further explained that he had extensive dental work while in service for tooth decay with a great deal of procedures requiring additional medical via nostrils (gas, ect.) and over-night stays within hospitals.  In addition, having multiple and extensive treatments toxins were produced by the bacteria of the tools used which irritated his gums.  He further explained that the toxins stimulated a chronic inflammatory response in his gum tissues and the bone that support his teeth began to break and deteriorate.

Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150 (2016), such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  38 C.F.R. § 4.150, Diagnostic Code 9913; see Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown for purposes of compensability.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).

It should be noted that for the purposes of determining whether a veteran has treatment eligibility, the term "service trauma" does not include the intended effects of treatment provided during the Veteran's military service.  The regulations are intended to cover dental trauma involving external, sudden-force injury, such as a combat wound to the teeth and jaw.  VAOPGCPREC 5-97 (1997); see also Nielson v. Shinseki, 607 F.3d. 802 (Fed. Cir. 2010).

A VA examination dated in June 2011 shows that the Veteran had the following missing teeth with no prosthetics replacement: number 1, 4, 16, 17, 18, and 32.  Full crowns were present on teeth number 14, 15, 19, and 31.  A panorex c-ray revealed endodontic treatment had been completed for teeth number 15 and 19.  The maximus, mandible, ramus, and palate were normal.  He was diagnosed with loss of teeth number 4 and 18, which affect chewing ability.  The Veteran was also diagnosed with temporomandibular joint dysfunction due to bruxing and the examiner determined it is at least as likely as not associated with the loss of the same teeth.  

The Veteran's service treatment and dental records are negative for any trauma to the teeth or mouth during service.  Service dental records dated in December 1991 and January 1992 shows that the Veteran's was treated for dental caries and decay.  Teeth number 1 and 16 were removed in February 1992, because they were malposed.  Teeth number 17 and 32 were removed in February 1992 due to dental impaction. 

The Board notes that the Veteran has asserted that he has experienced dental trauma due to sinusitis and service-connected epistaxis and that the extensive dental treatment he received in service resulted in toxins that stimulated a chronic inflammatory response in his gum tissues and the bone that support his teeth began to break and deteriorate.  However, these issues relating to diagnosis of a loss of tooth due to bone loss due to trauma or disease are complex medical matters.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Veteran's testimony as to these complex dental questions is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1376, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The lay evidence offered by the Veteran with respect to the etiology of his missing teeth is therefore not competent medical evidence and does not prove a relationship between the Veteran's current dental disorders and his active military service.  The Board finds it persuasive that the current medical evidence of record shows that the Veteran's maximus, mandible, ramus, and palate are normal.  Thus, the competent evidence of record shows that any loss of teeth during service or after service was not due to bone loss through trauma or disease such as to osteomyelitis during active military service.  Accordingly, entitlement to service connection for compensation purposes is not warranted.  See 38 C.F.R. § 4.150.

In addition periodontal disease, and any dental disorders related to such disease, is not considered disabling.  38 C.F.R. § 4.150, Diagnostic Code 9913, Note (2016).  VA regulations provide that certain common dental conditions, including periodontal disease, can be service connected only to establish eligibility for outpatient dental care, not to receive disability compensation.  38 C.F.R. § 3.381(a) (2016).  

Based on the foregoing, the Board finds that the preponderance of the evidence shows that the Veteran did not experience loss of teeth due to loss of substance of the maxilla or mandible due to any in-service dental trauma or disease.  Periodontal disease is not considered disabling for compensation purposes.  Thus, service connection may not be established for compensation purposes for the claimed gum disease and tooth decay under 38 C.F.R. § 4.150.


ORDER

Entitlement to service connection for epistaxis is granted.  

Entitlement to service connection for dental trauma for VA compensation purposes is denied.  



REMAND

With respect to the Veteran's service connection claim for a left eye disorder, the Veteran was provided with a VA examination in January 2015.  The VA examiner provided a negative medical opinion with respect to the issue of whether the Veteran's current diagnosis of glaucoma is related to the left eyebrow laceration that occurred during service in 1992 and to in-service trauma.  The Board observes that the Veteran's Reserve treatment records show that the Veteran was treated for iritis of the right eye on June 27, 1994 and the treatment record documented that the Veteran had bilateral large optic nerve heads.  A July 1, 1994 reserve treatment record reveals a notation of "Glaucoma suspect work-up -  here or at home base."  An Air National Guard/United States Air Force Reserve (ANG/USAFR) Point Credit Summary shows that the period of service from June 27, 1994 to July 1, 1994 was designated as "School Tour."  Under the Department of Defense definition of the term, active duty for training (ACDUTRA) includes school tours.  See VAOPGCPREC 25-90 (July 17, 1990).  Therefore, the Veteran was on ACDUTRA at the time that glaucoma was suspected.  VA eye examinations of record do not provide an opinion on whether the onset of the Veteran's current diagnosis of glaucoma was during ACDUTRA in June 1994.  In light of the foregoing, the Veteran should be provided with another VA examination and medical opinion to address that issue.

Regarding the Veteran's service connection claim for a dental disorder to include gum disease, the Board notes that the claim is inextricable intertwined with the grant of service connection for epistaxis, because the dental disorder for treatment purposes issue may be affected by the assignment of the disability rating for the grant of service connection for epistaxis (the Veteran may receive dental treatment if he is service connected at a 100 percent disability rating).  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, adjudication of the service connection claim for a dental disorder to include gum disease for outpatient treatment purposes will be held in abeyance pending the assignment of the disability rating for service-connected epistaxis.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

1. Contact the Veteran and elicit from him the appropriate information and consent, if necessary, to obtain any outstanding VA and/or private treatment records with respect to his disabilities on appeal.  After securing the information and appropriate consent from the Veteran, if necessary, VA should attempt to obtain any such treatment records that have not previously been associated with the Veteran's VA claims file.

2. After completing foregoing and associating any outstanding evidence with the claims file, schedule the Veteran with a VA examination and opinion by an appropriate physician for his service connection claim for a left eye disorder.  The electronic claims file must be made available to, and reviewed by, the examiner.  The examination report must reflect that such a review was conducted.  All appropriate testing should be conducted.  The examiner should provide an opinion as to whether the Veteran's current diagnosis of glaucoma at least as likely as not (i.e., a 50 percent or greater probability) had its onset during ACDUTRA from June 27, 1994 to July 1, 1994 or is otherwise related to such service. 

The examiner should provide an explanation for all conclusions reached.  As part of his or her rationale, the examiner is asked to discuss the reserve treatment record dated in June 1994 and July 1994 that had a notation of "Glaucoma suspect work-up."

3. Upon completion of the foregoing and after the RO has assigned a disability rating for the grant of service connection for epistaxis, readjudicate the Veteran's service connection claim for a left eye disorder with secondary glaucoma and a dental disorder to include gum disease for outpatient treatment purposes based on a review of the entire evidentiary record.  If the benefits sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


